UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            NO . 03-505

                                  JAMES B. PARDUE, APPELLANT ,

                                                 V.


                                    ANTHONY J. PRINCIPI,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                         Before IVERS, KASOLD, and HAGEL, Judges.

                                            ORDER

       On March 18, 2003, the appellant, through counsel, appealed the November 20, 2002,
decision of the Board of Veterans' Appeals. On April 5, 2004, the parties filed a joint motion to
terminate this appeal on terms set forth in a settlement agreement between the parties to be effective
when the Court acts to terminate this appeal. See U.S. VET . APP . R. 42. Accordingly, it is

       ORDERED that the appeal is terminated. Under Rule 41(b) of the Court's Rules of Practice
and Procedure, this order is the final judgment and mandate of the Court.

DATED: April 13, 2004                                                         PER CURIAM.